FILED
                             NOT FOR PUBLICATION                            MAY 02 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


MARIO PEREZ-ROSAS,                               No. 14-70148

               Petitioner,                       Agency No. A099-449-449

 v.
                                                 MEMORANDUM*
LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 26, 2016**

Before:        McKEOWN, WARDLAW, and PAEZ, Circuit Judges.

      Mario Perez-Rosas, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for cancellation of removal.

We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
the agency’s factual determinations. Najmabadi v. Holder, 597 F.3d 983, 986 (9th

Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s finding that Perez-Rosas engaged

in affirmative acts in support of alien smuggling, which statutorily barred him from

establishing good moral character in order to qualify for cancellation of removal.

See 8 U.S.C. §§ 1101(f)(3), 1182(a)(6)(E)(i), 1229b(b)(1)(B); Urzua Covarrubias

v. Gonzales, 487 F.3d 742, 747-49 (9th Cir. 2007) (alien smuggling finding was

supported where petitioner provided an “affirmative act of help, assistance, or

encouragement” in furtherance of an alien’s illegal entry into the United States

(citation and quotation marks omitted)).

      PETITION FOR REVIEW DENIED.




                                           2                                  14-70148